Citation Nr: 1435349	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-42  332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Tiffany Bodger, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1944 to June 1946, so during World War II.  He was as a Machinist Mate and, throughout his service, assigned primarily to Construction Battalions.

He appealed to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) determining there was new and material evidence since prior, final and binding, April and November 1998 rating decisions initially considering and denying his claim for service connection for hearing loss.  Irrespective of what the RO had determined regarding whether there was new and material evidence to reopen this claim, so, too, was the Board required to make this threshold preliminary determination, before proceeding further, because this initial determination affected the Board's jurisdiction to adjudicate this claim on its underlying merits, meaning on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  In a June 2013 decision, the Board determined that new and material evidence had been submitted and, therefore, that this claim for service connection for bilateral hearing loss disability could be reopened.  However, the Board then proceeded to deny this claim on its underlying merits. 

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans' Claims (Court/CAVC).  In an April 2014 Order, the Court granted a Joint Motion - thereby vacating the Board's decision denying this claim and remanding it back to the Board for further development and readjudication consistent with the terms of the Joint Motion.  And to comply with this Order, the Board in turn is remanding the claim to the Agency of Original Jurisdiction (AOJ).

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).



REMAND

In the Joint Motion, the parties indicated that in August 2010 a VA audiologist (who had earlier examined the Veteran in June 2010) opined that the Veteran's current bilateral hearing loss was not related to his service because "a hearing loss for VA purposes was not seen in the right ear until 1974 and in the left ear until 1984."  The parties pointed out the Court previously has found that, when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for a ratable "disability" (see 38 C.F.R. § 3.385), the Veteran nevertheless may establish his entitlement to service connection for a hearing loss disability by submitting evidence that the current disability is causally related to his service.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The parties found that the VA examiner who concluded unfavorably had failed to consider that the Veteran's non-disabling level of hearing loss shown as early as 1965 with gradual worsening thereafter could indicate that his current hearing loss disability is related to his service.  Additionally, the parties indicated the examiner did not address treatise information submitted by the Veteran in December 2009 regarding the gradual nature of hearing loss and did not address an attached note from a private audiologist.  Therefore, the parties found the examiner's opinion and rationale were inadequate, warranting remand of the Veteran's claim for a supplemental medical nexus opinion.

An October 2013 medical nexus opinion provided by a private otolaryngologist (ear, nose & throat (ENT) specialist, submitted in July 2014) indicated it is more likely than not that the Veteran's current condition of noise-induced hearing loss and tinnitus was caused by noise exposure during the time of his military service.  This commenting otolaryngologist observed the Veteran had a history of noise exposure while on active duty in the military of sufficient intensity and duration to contribute to his current hearing loss.  This otolaryngologist noted that he had reviewed the service treatment records and more contemporaneous medical history.  He also noted that "(the Veteran's) separation audiogram did not show significant hearing loss, but this is irrelevant given the current knowledge regarding noise-induced hearing loss."  

There is no separation audiogram of record, however, and no indication the Veteran was provided any actual audiometric testing at the time of his June 1946 separation examination.  Instead, during that examination watch, coin click, whispered voice and spoken voice testing was administered with normal findings on all tests.  Thus, the non-audiometric hearing testing, which was performed at separation, did not include an indication of hearing loss, whether "significant" or otherwise.  Consequently, given that the October 2013 otolaryngologist referred to a 
non-existent separation audiogram and did not discuss the normal findings, albeit from the non-audiometric (so less scientific) testing, it does not appear that he actually reviewed the Veteran's service treatment records.  Accordingly, given the inadequacies of both the August 2010 VA audiological opinion and this October 2013 private otolaryngologist's opinion, still additional medical comment is needed concerning the etiology of the Veteran's current hearing loss disability.  
 
Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner that performed the June 2010 VA audiological examination, who also provided the August 2010 audiological opinion, for an addendum opinion.

The examiner should review the claims file, including the report of the Veteran's August 1944 military entrance examination; the June 1946 separation examination; the numerous reports of post-service hearing testing dating from 1965 to the present; the Veteran's August 2009 statement describing his noise exposure during his service; a document entitled "Causes of Hearing Loss" submitted in September 2009, which includes a description of noise-induced hearing loss; a November 2009 letter from a private audiologist, noting "high frequency notch hearing loss"; a June 2009 printout (submitted in December 2009) pertaining to the sound levels produced by blank firing cannons and some other noise sources; the Veteran's December 2009 Notice of Disagreement (NOD, describing noise exposure from the guns he fired in service; the June 2010 VA audiological examination report; the August 2010 VA audiological opinion; the Veteran's October 2010 Substantive Appeal (on VA Form 9); a May 2013 brief from the Veteran's initial representative, citing studies pertaining to the limitations of the whispered voice test and to delayed and progressive ear damage, describing some of the Veteran's post-service employment, and noting that he had a bilateral "boilermakers notch" in both ears by 1965; the October 2013 private medical opinion indicating that it is more likely than not that the Veteran's current noise-induced hearing loss was caused by noise exposure during his service; and any other information deemed pertinent - including, as an example, the contrary findings reported in the 2005 study of the Institute of Medicine (IOM) disputing any notion that there is such thing as "delayed-onset" hearing loss.

The examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current bilateral hearing loss disability was caused by or is the result of his noise exposure during his military service.


Because of the difference of opinion to date on whether the Veteran's current hearing loss is attributable to the noise exposure during his service, it is essential the examiner discuss the underlying rationale for his opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file (or elsewhere, such as in the way of medical treatise) supporting conclusions.

In providing this explanation, the examiner must specifically address the significance of the Veteran having some hearing loss in 1965 (albeit not to a disabling level by VA standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385 to have actually constituted a ratable disability); the notation in "Causes of Hearing Loss in Adults" indicating that "noise induced (hearing) loss usually develops gradually and painlessly"; the finding by the November 2009 private audiologist and the October 2013 private otolaryngologist that the Veteran has a high frequency notched hearing loss consistent with noise exposure; the study regarding "delayed and progressive ear damage" referenced in the May 2013 brief by the Veteran's initial representative; the October 2013 private otolaryngologist's finding that studies of industrial hearing loss clearly document that the effects of noise are cumulative and may not be manifested until later in life; and any other pertinent information added to the record since July 2014.  The examiner should also consider the results of the contrary study performed in 2005 by the IOM disputing the notion there is such thing as 
"delayed-onset" hearing loss.

If, for whatever reason, the June 2010 VA examining audiologist is unavailable to provide this further comment, then have someone else with the necessary qualifications do so.  This may require having the Veteran re-examined, but whether re-examination is necessary is left to the designee's discretion.

2.  Review this supplemental opinion to ensure it complies with the remand directives.  If it does not, take appropriate corrective action.  38 C.F.R. § 4.2.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



